DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	The instant application is a continuation of 15/793,279 filed on 25 October 2017, which is a continuation of 14/963,575 filed 9 December 2015, which is a continuation of 13/957,857 filed 2 August 2013, which is a continuation-in-part of 13/708,430 filed 7 December 2012. The instant application claims benefit of domestic priority to US provisional applications 61/679,183 filed 3 August 2012 and 61/568,131 filed 7 December 2011. Support for the instant claims can be found in 61/679,183 so the instant claims are given the priority date of 3 August 2012.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4 November 2020 has been entered.

Examiner’s Note


Terminal Disclaimer
The terminal disclaimer filed on 4 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/394,877 and US patents 9,238,075, 9,352,044, 9,629,917, 9,433,660, and 9,585,937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 1-8 and 10-17 are pending.
Claims 1-8 and 10-17 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-8, and 10-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Capitanio et al (Journal of Sensory Studies 26 (2011) 54–61) as evidenced by Acid and Base Concentrations (http://www.ochemonline.com/Acid_and_Base_Concentrations).
The Applicant claims, in claim 1, a kit for reducing a salty taste of a liquid composition administered to a subject comprising a premeasured amount of at least one pH-modifying agent in an amount sufficient to adjust the pH range from 1 to 6.9 and miraculin. The kit also comprises instructions on how to administer the composition. Regarding the language “for reducing…. to a subject...,” this limitation is an intended use of the claimed composition, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2111.02 (II)). Regarding the printed material of the kit, " where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art" (see MPEP 2112.01 (III). As such, the printed material is given minimal patentable weight. In summary, claim 1 is being examined as a kit/composition comprising at least one pH-modifying agent that can modify a liquid to an acidic pH range and miraculin. Claim 2 limits the pH-modifying agent to be selected from a group comprising species 
	Capitanio teaches that miraculin, an extract of miracle fruit (i.e. berry), is a taste-modifying protein that is able to replace sour taste with sweet as well as significantly reduce saltiness (abstract). It is noted, however, that to achieve a reduction in saltiness, a sour tastant (such as citric acid) is necessary to be present (pg 54, ¶1). To test this property, Capitanio prepared a composition comprising citric acid (0.01M) and NaCl (0.034M) (pg 57, ¶4; pg 58, Figure 2). The composition was identified as being both salty and sour tasting (pg 58, Figure 2). Patients were given miraculin (25 mg) orally followed by immediate administration of the above sour/salty mixture (pg 55, procedure). Figure 1 shows that a salty solution (comprising NaCl) tasted only salty prior to miraculin but had a reduction in overall saltiness (by about 3-4%) upon administration of miraculin (pg 56, Fig 1). In the next experiment, Capitanio mixed citric acid with NaCl and showed that the initial solution tasted both sour and salty but after administration of miraculin, the sour-salty composition tasty mostly sweet with an approximately 20% reduction in perceived saltiness (pg 58, Fig 2). Although the miraculin and citric acid/NaCl compositions are given separately in Capitanio, it can be .

Response to Arguments
Applicant's arguments filed 4 November 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that Capitanio does not anticipate “a pH ranging from 3 to 6.9” since it teaches using 0.01M citric acid which has a pH of 2.607.
In response, while 0.01M citric acid does achieve a pH of 2.607, the amount necessary to achieve said pH does include an amount that is sufficient to adjust the pH to, alternatively, from 3-6.9. Doing so would require less citric acid and/or more water to dilute the acid. However, since the amount necessary to adjust the pH to 3-6.9 is present in the amount taught in Capitanio, anticipation can be found.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8 and 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barras et al. (US 7,169,381 B2) in view of Capitanio et al. (Journal of Sensory Studies 26 (2011) 54-61) in view of Henning et al. (Olfaction and Taste: Proceedings of the Third International Symposium. Rockefeller Univ. Press, 1969. pgs 445-449) as evidenced by Kumler (J. Am. Chem. Soc., 1935, 57 (10), pp 1929-1930) as evidenced by Acid and Base Concentrations  (http://www.ochemonline.com/Acid_and_Base_Concentrations).
	For a description of claims 1-2, 4-8, and 10-15, see above. In claim 3, the pH modifying substance is selected from the group consisting of ammonium hydroxide, sodium carbonate, potassium carbonate, sodium bicarbonate, and carbon dioxide.
Barras teaches bowel preparation compositions useful for cleansing the gastrointestinal tract before colonoscopy, barium enema, or colon surgery and is also useful for preventing infection in the lower intestine (col 1, lns 9-18). One such composition comprises polyethylene glycol, sodium bicarbonate, sodium chloride, potassium chloride, ascorbic acid, and sodium sulfate (col 15, lns 20-67, Table 3 Form. C). It is disclosed that inclusion of ascorbic acid contributes to the function of the preparation while also facilitating digestion due to its pleasant acidic taste that masks the salty taste of the solution (col 2, lns 50-62). The combination of ascorbic acid and sodium sulfate leads to a statistically significant increase in stool weight and volume, which is desired for bowel preparations (col 16, lns 44-47). Barras teaches that based on reference Borody as incorporated by reference in their disclosure, while ascorbic acid certainly helps the taste, it is taught that it does not completely remove the unpleasantness of drinking large volumes of liquids (col 3, lns 16-24). Also, it is 
Barras does not teach administering a taste-modifying substance nor does it teach reducing the salty taste of the liquid. Barras does not teach including a pH modifying agent as required in claim 3.
	Capitanio teaches that miraculin is effective at not only replacing sour with sweet taste but also reducing saltiness (abstract; pg 55, ¶3). It is noted, however, that to achieve a reduction in saltiness, a sour tastant (such as citric acid) is necessary to be present (pg 54, ¶1). Tests were run wherein a subject was administered miraculin 2 minutes prior to administration of the liquid solution (pg 56, ¶1). Figure 1 shows that a salty solution (comprising NaCl) tasted only salty prior to miraculin but had a reduction in overall saltiness (by about 3-4%) upon administration of miraculin (pg 56, Fig 1). In the next experiment, Capitanio mixed citric acid with NaCl and showed that the initial solution tasted both sour and salty but after administration of miraculin, the sour-salty composition tasty mostly sweet with an approximately 20% reduction in perceived saltiness (pg 58, Fig 2). It was concluded that miraculin results in a suppressive 
	Henning teaches that miraculin is stable at room temperature between pH 3 and 12 but is inactivated below pH 2 (pg 447, ¶3).
Acid and Base Concentrations evidences that the pH of a 0.1N solution of sodium bicarbonate is 8.4, a 0.1N solution of sodium carbonate is 11.5, and a 0.01N solution of sodium carbonate is 11.0 (pg 2).
It is well founded that a sweet taste is enjoyable and is generally more desirable than sour tastes. It is also well-known that citric and ascorbic acids, major components of citrus fruits such as lemons and oranges, impart a sour taste. Thus, the composition of Barras, which comprises citric and ascorbic acid and has an acidic pH of less than 4.85, would most likely have a sour and salty taste and would be less desirable than sweeter tasting formulations. Barras teaches that the inclusion of an acid (ascorbic or citric) renders the composition more palatable by increasing the sourness. However, Barras teaches that the addition of ascorbic acid only goes some way towards providing an improved bowel preparation. That being said, the person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to find ways to further enhance the palatability and drinkability of said compositions. The inclusion of sugars is to be avoided due to the potential generation of intestinal gases that would have a negative impact during surgical procedures. Barras addresses this issue by utilizing citric acid to mask the bitter flavor and make it more acidic. To be sure, the five known tastes are sweet, sour, bitter, salty, and unami, thus sour and bitter are different from prima facie obvious to the person of ordinary skill in the art at the time of the invention to have administered miraculin, a known agent for modifying sour tastes to sweet, to a patient followed by administering a bowel preparation of pH less than 4.85. The skilled artisan would have found it obvious to apply miraculin and would have had a reasonable expectation of success that the sour-salty taste would be masked by sweet based on the teachings of Capitanio. Moreover, Barras teaches that the ascorbic acid be fully associated, thus the pH cannot be greater than 4.85. Henning teaches that miraculin is inactive below a pH of 2.0. Thus, the skilled artisan would need the proper tools at hand to properly adjust the liquid pH to the required pH should the liquid being taste-modified be more strongly acidic than pH 2.0. Acids such as citric and ascorbic acids will adjust the pH down, but to correct a pH that is too low would require a basic compound. It would have been obvious to use any agent that increases pH as a pH modifying agent in the case where the liquid pH is less than 2.0. Acids and Bases discloses that sodium bicarbonate has a pH of 8.4 at 0.1N solution, thus it would have been obvious to include enough sodium bicarbonate to reach the desired pH of between 2.0 and 4.85. 

Response to Arguments
Applicant's arguments filed 4 November 2020 have been fully considered but they are not persuasive. The Applicant argues, on pages 7-8 of their remarks, that in .
In response, while the Applicant’s statement does appear to be true for the composition of Barras in general, for Formulation C the acid is said to be completely associated, therefore a pH of 4.85 is reasonable to interpret as one endpoint for the range of pH for said formulation. Further based on the efficacious range of miraculin as discussed above results in an obvious range of pH of from 2-4.85.

The Applicant argues, on pages 8-10 of their remarks, that a skilled artisan would not have been motivated to combine Barras and Capitanio as they are completely different. The Applicant notes that the salt concentration in Capitanio is 0.034M NaCl whereas the salt concentration of Barras comprises multiple salts with the highest concentration being 0.067M. In other words, the salt concentration of Capitanio is much lower than the salt concentration of Barras and the Applicant argues that due to this there would not have been a reasonable expectation of success that the salty taste of Barras would be decreased by miraculin.
In response, Capitanio is applied for its teaching that ingesting miraculin prior to the sour-salty preparation would result in the sour-salty taste being masked. The fact that different concentrations of salt are used in each reference does not indicate that the miraculin would not have the desired effect if applied to the composition of Barras. Rather, Capitanio provides a strong proof of concept that miraculin has the general ability to mask sour-salty tastes and thus provides a reasonable expectation to the skilled artisan to apply miraculin to any sour-salty preparation using the concentration of 

The Applicant argues, on page 11 of their remarks, that Capitanio emphasizes that different concentrations of tastants produce unpredictable effects thus a skilled artisan would not be motivated to combine Barras and Capitanio.
In response, this statement in Capitanio is referring to mixtures of sweet, salty, and sour and does not refer to the effects that miraculin has on the taste of each of these agents. Thus unpredictability has not been established.

The Applicant argues, on pages 11-13 of their remarks, that a skilled artisan would not have been motivated to sweeten Barras’ acidic preparations because Barras teaches that sweet solution A is less palatable than acidic solutions B and C. The Applicant further points out that common sweet drinks (such as Gatorade or CrystalLite) do not necessarily overcome the saltiness barrier and improve patient compliance.


The Applicant argues, on pages 13-14 of their remarks, that in Barras an assessment of the taste of the preparation was shown to have no significant difference between solutions when assessed for saltiness or sweetness. The Applicant argues, on pages 14-15 of their remarks, that acids and/or sweeteners are known to increase perceived saltiness.
In response, the formulations tested in Barras tested different concentrations of ascorbic acid and sodium ascorbate. These data show that adjusting either of these two agents may not have had a significant effect. However, these data do not discuss application of miraculin as taught by Capitanio. The same is true for the Applicant’s assertion that acid and/or sweeteners will increase perceived saltiness. Capitanio is applied for prove of concept that miraculin increases sweetness in sour/salty compositions. Therefore, application of miraculin would have still been obvious.


In response, the Examiner is not disputing this assertion. However, this point does not render the teachings of Capitanio as being insufficient in providing motivation for the skilled artisan to apply miraculin to improve the taste of the preparation of Barras.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276.  The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613